Citation Nr: 1625189	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left ankle disorder and for bilateral foot disorders, to include degenerative joint disease (DJD) of the great toes, peripheral neuropathic pain, and pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the St. Paul, Minnesota, (RO) of the Department of Veterans Affairs (VA).  That decision denied service connection for bilateral DJD of the great toes.  The claim was subsequently expanded to include neuropathic pain and pes planus.  

A Travel Board hearing was held in April 2014 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

The claim was before the Board in February 2015.  At that time, it was noted that the claim was reclassified to include bilateral ankle disorders.  The claim was remanded for additional VA examination.  The requested examination was conducted in February 2015, and in a July 2015 rating decision, service connection was granted for right ankle osteoarthritis and for bilateral blisters of the feet.  Those claims are no longer on appeal.  However, the claims for entitlement to service connection for a left ankle disorder and for bilateral foot disorders, to include DJD of the great toes, neuropathic pain, and pes planus remain, before the Board and are addressed below.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claims for service connection for additional development action.  

Review of the record reflects that the Veteran's address recently changed.  Specifically, it is noted that as of the time of the previous remand decision in February 2015, his address was in the state of Minnesota.  The Veteran Appeals Control and Locator System (VACOLS) still lists a St. Cloud, Minnesota, address as current.  However, mail sent to the address in St. Cloud, MN, was returned to the Board in August 2015.  The appellant further submitted VA FORM 21-22 in April 2016 appointing Texas Veterans Commission as his representative and provided a personal address in the state of Texas.  This form revokes prior representation by Veterans of Foreign Wars of the United States.  

An appellant has 90 days from the certification of an appeal to the Board to change representation for any reason.  38 C.F.R. § 20.1304(a) (2015).  If a change in representation is requested more than 90 days after certification, the appellant must show good cause for the change.  38 C.F.R. § 20.1304(b) (2015).  In this case, the claims were certified to the Board in June 2014.  Thus, good cause for the change must be shown.  The Board has found that as it appears that the Veteran has moved to the state of Texas, and as the new representative is located in that state, the Board has accepted that such is good cause to accept the change in representation.  
See 38 C.F.R. § 20.1304 (2015).  It does not appear from the record, however, that the current representative was given an opportunity to submit argument of procedural documents in support of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant's appointed representative, Texas Veterans Commission, an opportunity to review the Veteran's claims folder and to submit a VA FORM 646, Statement of Accredited Representative in Appeal Case, or any other evidence or argument in support of the Veteran's claims.  All efforts made should be documented and incorporated into the electronics file.  

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and given the opportunity to respond.  The AOJ should insure that the SSOC is sent to the Veteran's most recent address of record, in Texas.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

